Title: Report on Alliance with the Netherlands, [22 October] 1782
From: Madison, James
To: 


[22 October 1782]
The Committee consisting of Mr. Madison Mr. Carrol & Mr. Osgood to whom was referred the letter of the 18 of Aug: last from Mr. J. Adams with several other papers
Report
That Mr. Adams be informed that Congress approve of the reason assigned in his letter of the 9th. day of June last for not then proposing a Treaty of Alliance with the United Provinces: But that the accomplishment of such a coalition among the parties at war with G. Britain, as will extinguish all possibility and hope in the latter of disuniting her Enemies by negociation, being viewed by Congress as a very important object, it is their wish that no opportunity may be lost of accelerating the said Treaty, whenever the concurrence of his M. C. Majesty’s Minister and other circumstances shall have prepared the way for the proposition
